UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 05-2285




ANDREA G. BRIGGS,

                                              Plaintiff - Appellant,

          versus


ELEVATOR CONTROL CORPORATION, a/k/a Elcon
Enterprises, Incorporated; GORDON R. ENGLAND,
Secretary of the Navy,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
05-1185-CCB)


Submitted: May 18, 2006                         Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrea G. Briggs, Appellant Pro Se. James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland; Daniel Leonard Shea,
BRAULT, GRAHAM, SCOTT & BRAULT, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Andrea G. Briggs appeals from the district court’s order

denying relief in her civil action.   We have reviewed the record

and find no reversible error.    Accordingly, we affirm for the

reasons stated by the district court. See Briggs v. Elcon Enters.,

No. CA-05-1185-CCB (D. Md. Oct. 19, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -